Citation Nr: 0014906	
Decision Date: 06/06/00    Archive Date: 06/15/00

DOCKET NO.  94-13 960	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Whether new and material evidence has been presented to 
reopen a claim for service connection for right shoulder 
disability, and, if so, whether the reopened claim should be 
granted.


REPRESENTATION

Appellant represented by:	Michael C. Jordan, Attorney at 
Law


WITNESSES AT HEARINGS ON APPEAL

Appellant, his mother, his sister, and R.W.


ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Associate Counsel


INTRODUCTION

The veteran had active military service from February 1973 to 
April 1973.
 
This matter comes before the Board of Veterans' Appeals 
(Board) from a July 1991 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Detroit, 
Michigan.  The veteran testified before the undersigned 
member of the Board at a hearing held at the RO in March 
1994.  In September 1996, the Board issued a decision denying 
the veteran's claim to reopen his claim for entitlement to 
service connection for right shoulder disability.  The 
veteran appealed this decision, and in an order dated in 
October 1998 the United States Court of Appeals for Veterans 
Claims (known as the United States Court of Veterans Appeals 
before March 1, 1999, hereinafter Court), vacated the Board's 
September 1996 decision and remanded the case.  This case was 
thereafter remanded by the Board in April 1999. The veteran 
presented testimony from the RO at a video conference hearing 
held before the undersigned, seated in Washington, DC, in 
March 2000.  Additional evidence was thereafter submitted, 
for which a waiver of initial consideration by the RO was 
received.  38 C.F.R. § 20.1304(c) (1999).

The Board notes that the veteran has raised the issues of 
entitlement to service connection for spine disability, 
including of the cervical and lumbar areas, and entitlement 
to service connection on a secondary basis for back 
disability; these issues are referred to the RO for 
appropriate action.
 

FINDINGS OF FACT

1.  An unappealed March 1984 rating decision denied service 
connection for right shoulder disability.

2.  An unappealed rating decision of April 1985 continued the 
denial of the claim.

3.  The evidence added to the record since the April 1985 
rating decision includes evidence which is not duplicative or 
cumulative of evidence previously of record and is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.

4.  Right shoulder disability originated in service.


CONCLUSIONS OF LAW

1.  New and material evidence has been received to reopen the 
veteran's claim for service connection for right shoulder 
disability.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. 
§ 3.156 (1999).

2.  The veteran has right shoulder disability due to a right 
brachial plexus injury incurred in service.  38 U.S.C.A. §§ 
1110, 1111 (West 1991); 38 C.F.R. §§ 3.303, 3.304(b) (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board initially notes that, pursuant to the April 1999 
remand, the RO attempted to obtain records from the Balboa 
United States Naval Hospital in San Diego, California, but 
that a response from that facility has not been received.  In 
light of the disposition of the veteran's claim, however, the 
Board concludes that further delay of the appellate process 
for the purpose of again attempting to obtain records from 
the above facility is not warranted. 

Service connection for right shoulder disability was denied 
in a rating decision dated in March 1984.  In a letter dated 
April 10, 1984, the RO informed the veteran of its March 1984 
decision and of the requirement that he submit a notice of 
disagreement with the decision within one year of the April 
10, 1984, letter if he desired appellate review of the 
decision.  

On April 10, 1985, the veteran's representative submitted a 
statement of the veteran, a copy of the veteran's DD 214 and 
records pertaining to pre-service treatment of the veteran.  
In his statement, the veteran essentially described the 
circumstances concerning an alleged service injury of his 
right shoulder; he did not refer to the prior denial of 
service connection for right shoulder disability.  In his 
written statement, the representative indicated that the 
aforementioned records and statement of the veteran were 
being submitted to establish that the veteran incurred a 
right shoulder injury in service; the representative did not 
refer to the prior denial of service connection for right 
shoulder disability.  

The RO construed the April 1985 statements of the veteran and 
his representative as an application to reopen the claim for 
service connection for right shoulder disability rather than 
a notice of disagreement with the March 1984 decision.  The 
Board agrees with this determination since neither the 
statement of the veteran nor the statement of his 
representative includes any reference to the prior denial of 
service connection.  No other written communication was 
received from the veteran or his representative before the 
expiration of the one-year period for initiating an appeal.

A rating decision of April 1985 continued the denial of the 
claim.  The veteran was notified of this decision and of his 
appellate rights in April 1985.  Thereafter, no written 
communication was received from the veteran or his 
representative until November 1988, well after the expiration 
of the time limit for initiating an appeal with the 
submission of a notice of disagreement.

Generally, a claim which has been denied in an unappealed 
rating decision may not thereafter be reopened and allowed.  
38 U.S.C.A. §§ 7105(c) (West 1991).  The exception to this 
rule is 38 U.S.C.A. § 5108, which provides that if new and 
material evidence is presented or secured with respect to a 
claim which has been disallowed, the Secretary shall reopen 
the claim and review the former disposition of the claim.  

New and material evidence means evidence not previously 
submitted to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).  New 
evidence will be presumed credible solely for the purpose of 
determining whether the claim has been reopened.  Justus v. 
Principi, 3 Vet. App. 510, at 513 (1992).

The evidence previously of record included hospital reports 
from the St. Lawrence Hospital for August 1970, which 
document treatment for injuries received in a motorcycle 
accident; no specific reference to any right shoulder injury 
is contained in the reports.  The evidence of record also 
included service medical records which disclose that the 
veteran reported, on his enlistment examination report, 
involvement in a motorcycle accident prior to service; the 
enlistment examination is negative for any complaints, 
finding or diagnosis of right shoulder disability.  The 
records show that the veteran complained in April 1973 of 
right shoulder pain, which he reportedly indicated had 
originated prior to service.  The veteran appeared before a 
Medical Board shortly thereafter, at which time he reported 
sustaining an injury to his right shoulder in the preservice 
motorcycle accident, although he stated that the injury did 
not require treatment, despite the gradual onset of right 
shoulder weakness and right pectoralis major muscle atrophy.  
Physical examination disclosed the presence of mild right 
pectoralis major and deltoid muscle atrophy, as well as 
significant clinical weakness of those muscles.  The Medical 
Board concluded that the above findings were consistent with 
a brachial plexus injury primarily involving the 5th cervical 
segment nerves, and the dorsal scapular, medial pectoral and 
lateral pectoral nerves.  The Medical Board also noted the 
presence of a Sprengel's deformity.  The veteran was 
diagnosed with old right brachial plexus injury and with 
atrophy of the right pectoralis major, and the Medical Board 
determined that the above disabilities had existed prior to 
service without aggravation thereby.  The veteran was 
thereafter discharged by reason of physical disabilities.

The evidence previously of record also included the report of 
a July 1981 medical examination of the veteran by William J. 
Piatal, D.O.  Dr. Piatal recorded the veteran's contention 
that he sustained a right shoulder injury in service after 
falling from a rope.  Physical examination disclosed the 
presence of right upper extremity atrophy and weakness, with 
winging of the right scapula.  The veteran was diagnosed with 
spasm of the trapezius and levator scapula with atrophy and 
possible disruption of associated muscles, and secondary 
atrophy of the right upper arm with winging of the right 
scapula.

Evidence on file at the time of the April 1985 rating 
decision also included a July 1981 report of an examination 
of the veteran by Thomas C. Baker, M.D.  Dr. Baker noted that 
he had diagnosed the veteran in 1974 with Sprengel's 
deformity, and that the veteran was alleging that he 
sustained a right shoulder injury in service.  Physical 
examination disclosed the presence of elevated scapulae and 
weakness of the right upper extremity.  X-ray studies of the 
shoulders showed the elevated scapulae, as well as the 
presence of spurs of the medial humerus adjacent to the head, 
suggestive of impingement with shoulder motion.  The veteran 
was diagnosed with Sprengel's deformity with a neurological 
deficit on the right of undetermined etiology.

The evidence previously of record also included the report of 
a September 1981 medical examination by William H. Anderson, 
Jr., M.D.  Dr. Anderson recorded the veteran's contention 
that he sustained a right shoulder injury in service, and 
noted that the veteran might have a Sprengel's deformity.  
Physical examination disclosed the presence of a high-riding 
right scapula with winging as well as atrophy of the right 
upper extremity.  Electromyograph studies of the right upper 
extremity were described as abnormal.  Dr. Anderson concluded 
that the veteran had a brachial plexus injury such as what 
would be produced from an injury like the one claimed by the 
veteran to have occurred in service.  Dr. Anderson noted, 
however, that the veteran's clinical presentation was not 
entirely consistent with such a claimed injury, and he 
therefore concluded that he could not define the original 
injury.  Dr. Anderson also noted that the veteran's 
impairment could be congenital in origin.

The evidence previously of record lastly included several 
statements by the veteran in which he denied sustaining any 
right shoulder injuries prior to service.  He contended that 
he was assigned to extensive physical training in service 
because he could not perform a proper chin up, and that 
during such training he fell from a rope and sustained a 
right brachial plexus injury.

Pertinent evidence added to the record since the April 1985 
rating decision includes hospital records from the St. 
Lawrence Hospital for August 1970, copies of the veteran's 
service medical records, and a July 1986 letter by Robert 
Ward, D.O.  The evidence added to the record also includes 
several statements by the veteran, as well as the transcripts 
of his testimony before a rating board in June 1991, and 
before the undersigned in March 1994 and March 2000.  
Evidence added to the record also includes VA treatment 
reports for March 1989 to May 1989, as well as several 
statements dated in June 1991 by relatives and acquaintances 
of the veteran.  The added evidence also includes a September 
1998 medical report by John L. Kihm, M.D., the report of a 
June 1999 medical evaluation by Earl S. Rhind, M.D. as well 
as a March 2000 statement by Dr. Rhind, and an August 1999 
statement by Jerome J. Koroniotis, D.C.  The evidence added 
to the record lastly includes medical records from the 
University of Michigan Medical Center for September 1999, and 
several pictures of the veteran submitted in September 1999.

The records from the St. Lawrence Hospital and the service 
medical records are duplicative of evidence previously of 
record.

In his July 1986 letter, Dr. Ward noted that the veteran had 
reported injuring his right shoulder in service.

In several statements, as well as at his several hearings, 
the veteran alleged, in essence, that he did not sustain any 
right shoulder injuries prior to service, including as a 
result of his motorcycle accident, and that he was not aware 
of any Sprengel's deformity until it was identified in 
service.  He testified that he first injured his right 
shoulder when he fell from a rope in service.  He testified 
that all references in his service medical records to the 
effect that he injured his right shoulder prior to service 
either reflected misunderstandings by his examiners, or were 
false; he argued that the Medical Board's conclusions 
regarding the origin and aggravation of his disability should 
be disregarded.  At his March 2000 hearing, the veteran 
clarified that he was not alleging that his period of service 
chronically worsened his congenital Sprengel's deformity, but 
rather was limiting his argument to the contention that he 
sustained a right brachial plexus injury in service.  At his 
March 2000 hearing, the veteran's mother testified, in 
essence, that the veteran never had right shoulder disability 
prior to service, but that she noticed a deformity affecting 
his right shoulder immediately after service.

The VA treatment records document the veteran's complaints 
associated with his right shoulder, and record his allegation 
that he injured the shoulder in service.  The veteran was 
diagnosed with probable brachial plexus injury.

The several statements by the relatives and acquaintances of 
the veteran allege, in essence, that the veteran had no right 
shoulder disability prior to service, but that he developed 
such disability shortly following service.

In his September 1998 report, Dr. Kihm stated that he had 
reviewed the veteran's medical records, but could find no 
evidence that the veteran had right shoulder disability prior 
to service.  He noted that if the veteran in fact had a 
Sprengel's deformity or brachial plexus deficit prior to 
service, such abnormalities would have been readily 
identified at his entrance examination.  He additionally 
noted that the veteran would not have been able to endure 
basic training for any appreciable length of time had the 
brachial plexus injury existed prior to service.  Dr. Kihm 
stated that a diagnosis of a brachial plexus injury was 
consistent with the type of trauma claimed by the veteran, 
and he concluded that the veteran had sustained permanent 
brachial plexus injury in service.

At his June 1999 medical evaluation by Dr. Rhind, the veteran 
reported that he had experienced no right shoulder problems 
prior to service, although he admitted that he could not 
perform pull ups with his hands close together.  He reported 
that he was placed in a physical conditioning platoon in 
service, and that while attached to this platoon he fell from 
a rope and landed on his right shoulder; he reported that he 
thereafter experienced right shoulder problems and was 
discharged.  The veteran reported that he was involved in a 
second motorcycle accident in 1984, but he denied sustaining 
any right shoulder injury from that incident.  Following 
physical examination of the veteran, Dr. Rhind concluded that 
the veteran's current right shoulder disability was caused or 
aggravated by his period of service.  Dr. Rhind noted that 
the veteran's claimed injury in service was a classical way 
of tearing the brachial plexus, and that the veteran's 
complaints in service were consistent with this type of 
injury.  He noted that the veteran would not have been able 
to pass his service entrance examination had his right 
shoulder disability existed prior to service, nor would he 
have been able to participate in basic training for any 
extended length of time.  In his March 2000 statement, Dr. 
Rhind opined as to how he would evaluate the current severity 
of the veteran's right shoulder disability.

In his August 1999 statement, Dr. Koroniotis noted that if 
the veteran had a brachial plexus injury prior to service, it 
would have been obvious at his entrance examination, and the 
veteran would not have been able to complete several weeks of 
basic training.  Dr. Koroniotis concluded that the veteran's 
current right shoulder disability was caused or aggravated by 
service. 

The University of Michigan Medical Center records document 
right shoulder complaints by the veteran, and record his 
allegation that he injured the shoulder in service.

The pictures submitted by the veteran in September 1999 show 
both of his shoulders.

The evidence previously of record notably contained no 
opinion linking the veteran's current right shoulder 
disability to his period of service.  As described above, 
evidence submitted since the April 1985 rating decision 
includes statements from Drs. Kihm, Koroniotis and Rhind 
which conclude that the veteran's right shoulder disability 
originated in service or was aggravated thereby.  This 
evidence is clearly new and material, and the veteran's claim 
is therefore reopened.  38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. 
§ 3.156(a).  See also Hodge v. West, 155 F.3d 1356 (1998). 

This does not end the Board's inquiry, however.  Service 
connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Congenital or 
developmental defects as such are not diseases or injuries 
within the meaning of applicable legislation.  38 C.F.R. 
§ 3.303(c) (1999).  Every veteran shall be taken to have been 
in sound condition when examined, accepted and enrolled for 
such service, except as to defects, infirmities, or disorders 
noted at the time of the examination, acceptance, and 
enrollment, or where clear and unmistakable evidence 
demonstrates that the injury or disease existed before 
acceptance and enrollment and was not aggravated by such 
service.  38 U.S.C.A. § 1111 (West 1991); 38 C.F.R. 
§ 3.304(b) (1999).

Although service medical records are negative for any 
reference to right shoulder trauma in service, the veteran's 
service entrance examination is negative for any pertinent 
complaints, finding or diagnosis, and hospital records from 
the St. Lawrence Hospital are negative for any reference to 
shoulder injury resulting from the veteran's preservice 
motorcycle accident.  In essence, the only evidence that the 
veteran's right shoulder disability existed prior to service 
consists of the veteran's own statements to service 
physicians.  In light of the August 1970 hospital reports and 
the veteran's negative entrance examination, however, and as 
Drs. Kihm, Koroniotis and Rhind have indicated, in essence, 
that it is unreasonable to assume that the veteran could have 
passed his entrance physical and endured several weeks of 
basic training with a preexisting brachial plexus injury, and 
as there is otherwise no medical evidence, other than the 
conclusion of the Medical Board, suggesting that the 
veteran's right shoulder disability existed prior to service, 
the Board concludes that the evidence on file does not 
clearly and unmistakably establish that the veteran's 
brachial plexus injury existed prior to service.  Moreover, 
as Drs. Kihm, Koroniotis and Rhind have essentially concluded 
that the veteran's current right shoulder disability is 
related to the brachial plexus injury sustained in service, 
the Board finds that the evidence supporting the claim is at 
least in equipoise with that against the claim.  Accordingly, 
service connection is in order for right brachial plexus 
disability.  38 U.S.C.A. § 5107(b). 


ORDER

New and material evidence having been submitted, reopening of 
the claim for service connection for right shoulder 
disability is granted.  

Entitlement to service connection for right shoulder 
disability due to right brachial plexus injury is granted.


REMAND

The Board notes that the veteran has filed a timely notice of 
disagreement with a July 1999 rating decision which 
determined that clear and unmistakable error did not exist in 
a rating decision of April 5, 1985, denying the veteran's 
claim of entitlement to service connection for right shoulder 
disability; the RO has not issued the veteran a Statement of 
the Case with respect to this matter.  The Board also notes 
that the veteran has also raised the issue of whether clear 
and unmistakable error exists in a rating decision of March 
29, 1984, which also denied the veteran's claim of 
entitlement to service connection for right shoulder 
disability.  Although service connection for right shoulder 
disability has been granted in this decision of the Board, 
these matters must be addressed by the RO since the 
disposition of these matters could entitle the veteran to an 
earlier effective date for the grant of service connection.

Accordingly, the case is remanded to the RO for the following 
actions:

1.  The RO should adjudicate the 
issue of whether the March 1984 
rating decision denying service 
connection for right shoulder 
disability was clearly and 
unmistakably erroneous.  The veteran 
should be informed of the decision 
and of his appellate rights with 
respect to the decision.

2.  If the RO determines that the 
March 1984 decision was not clearly 
and unmistakably erroneous, it 
should provide the veteran and his 
representative with a statement of 
the case on the issue of whether the 
April 1985 rating decision 
continuing the denial of service 
connection for right shoulder 
disability was clearly and 
unmistakably erroneous.  It should 
also inform the veteran and his 
representative of the requirements 
to perfect an appeal with respect to 
this issue.  

If the veteran perfects an appeal with respect to either 
issue, the case should be returned to the Board for further 
appellate action.  All issues properly in appellate status 
should be returned to the Board at the same time.  By this 
REMAND the Board intimates no opinion as to any final outcome 
warranted.  No action is required of the veteran until he is 
otherwise notified by the RO.

The appellant has the right to submit additional argument on 
the matters the Board has remanded to the RO.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	SHANE A. DURKIN
	Member, Board of Veterans' Appeals

 

